Exhibit 10.1 EXECUTIVE TRANSITION AGREEMENT This EXECUTIVE TRANSITION AGREEMENT (“Agreement”) is made and entered into by and between Ocean Power Technologies, Inc. (the “Company”) and George W. Taylor (“Dr. Taylor”). Dr. Taylor and the Company shall be referred to herein as the “Parties” or, each separately, a “Party.” WHEREAS Dr. Taylor is employed by the Company as its Executive Vice Chairman pursuant to an April 8, 2009 Amended and Restated Employment Agreement with the Company (the “Employment Agreement”); WHEREAS Dr. Taylor has announced his intention to retire and to resign from employment with the Company, and has provided the Company with written notice of such resignation effective as of March 18, 2014; and WHEREAS, Dr. Taylor and the Company wish to agree on matters relating to Dr. Taylor’s retirement, the end of Dr. Taylor’s employment with the Company, and the transition of Dr. Taylor’s role at the Company, on the terms set forth herein. NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby acknowledged, and fully intending to be legally bound hereby, Dr. Taylor and the Company AGREE as follows: 1.
